DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE 16302945, filed on 07 Dec 2016.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 21-27, 29-32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj et al. (US Patent/PGPub. No. 20120223916) in view of LEE (US Patent/PGPub. No. 20170308236).

Regarding Claim 21, (Original) Kukulj et al. teach a touch sensing apparatus ([0009], FIG. 1-3, i.e. infrared-style touch screens) comprising:
a display panel ([0009], FIG. 1-3, i.e. coincides with a display);
a plate ([0005], FIG. 1-3, i.e. rectangular input area 6) including a touch surface ([0009], FIG. 1-3, i.e. touch screens);
one or more emitters ([0005], FIG. 1-3, i.e. optical sources 4 (e.g. LEDs)) arranged adjacent to a periphery ([0005], FIG. 1-3, i.e. top/right side) of the plate and configured to emit light ([0005], FIG. 1-3, i.e. beams of light 8) across the touch surface of the plate (i.e. please see above citation(s));
a set of detectors ([0005], FIG. 1-3, i.e. photo-detectors 10) arranged adjacent to the periphery of the plate (i.e. please see above citation(s)) and configured to receive ([0005], FIG. 1-3, i.e. photo-detectors) light from the set of emitters (i.e. please see above citation(s)); and
a frame assembly ([0009], FIG. 1-3, i.e. waveguide substrate 24) configured to support ([0009], FIG. 1-3, i.e. bezels) the display panel and the plate (i.e. please see above citation(s));
wherein the plate (i.e. please see above citation(s)) has a first concave curvature ([0007], FIG. 1-3, i.e. top parabolic reflector 38) along a first axis ([0007], FIG. 1-3, i.e. horizontal) and a second concave curvature ([0007], FIG. 1-3, i.e. right parabolic reflector 38) along a second axis ([0007], FIG. 1-3, i.e. vertical).
However, Kukulj et al. do not explicitly teach
a size of the plate is at least 55".
In the same field of endeavor, LEE teaches
a size of the plate ([0061], FIG. 6, i.e. touch screen device with large size) is at least 55" ([0061], FIG. 6, i.e. 60 inch).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. teaching of an optical touch screen having general size with LEE teaching of large size optical touch screen to effectively transmit power for large size optical sensing device having large size (LEE’s [0061]).

Regarding Claim 22, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
the first concave curvature (i.e. please see above citation(s)) is parabolic ([0007], FIG. 1-3, i.e. parabolic reflectors 38).

Regarding Claim 23, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
the second concave curvature (i.e. please see above citation(s)) is parabolic ([0007], FIG. 1-3, i.e. parabolic reflectors 38).

Regarding Claim 24, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
the first concave curvature (i.e. please see above citation(s)) is parabolic ([0007], FIG. 1-3, i.e. parabolic reflectors 38) and the second concave curvature (i.e. please see above citation(s)) is parabolic ([0007], FIG. 1-3, i.e. parabolic reflectors 38).

Regarding Claim 25, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 26, (Original) the touch sensing apparatus according to claim 22, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 27, (Original) the touch sensing apparatus according to claim 24, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 29, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) comprises:
a first frame element ([0007], FIG. 2-3, i.e. light guide plate 34) configured to support (FIG. 2-3, i.e. as shown by the figure(s)) the display panel (i.e. please see above citation(s)); and
a second frame element ([0006], FIG. 2-3, i.e. L-shaped substrate 24) arranged around at least a portion ([0006], FIG. 2-3, i.e. left/bottom portion) of the periphery of the plate, the second frame element (i.e. please see above citation(s)) having a first portion ([0006], FIG. 2-3, i.e. left portion) extending along an edge ([0006], FIG. 2-3, i.e. left edge) of the plate (i.e. please see above citation(s)) and a second portion ([0006], FIG. 2-3, i.e. bottom portion) opposed to the touch surface (i.e. please see above citation(s)).

Regarding Claim 30, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
a support portion ([0007], FIG. 1-3, i.e. parabolic reflectors 38) of the frame assembly (i.e. please see above citation(s)) is curved along its length ([0007], FIG. 1-3, i.e. horizontal).

Regarding Claim 31, (Original) the touch sensing apparatus according to claim 30, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) comprises support portions ([0007], FIG. 1-3, i.e. parabolic reflectors 38) along each side ([0005], FIG. 1-3, i.e. bottom/left side) of the plate, and wherein each support portion (i.e. please see above citation(s)) is curved ([0007], FIG. 1-3, i.e. parabolic).

Regarding Claim 32, (Original) the touch sensing apparatus according to claim 21, wherein
LEE teaches
the plate size (i.e. please see above citation(s)) is between 55" to 86" ([0061], FIG. 6, i.e. 60 inch).

Regarding Claim 35, (Original) the touch sensing apparatus according to claim 21, wherein
Kukulj et al. teach
the plate (i.e. please see above citation(s)) is a glass ([0102], FIG. 5, i.e. glass itself) plate (i.e. please see above citation(s)).

4.	Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj et al. (US Patent/PGPub. No. 20120223916) in view of LEE (US Patent/PGPub. No. 20170308236) and POMMIER et al. (US Patent/PGPub. No. 20180113569).

Regarding Claim 28, (Original) Kukulj et al. and LEE teach the touch sensing apparatus according to claim 21.
However, Kukulj et al. and LEE do not explicitly teach
the detectors and emitters are positioned 3 mm or less above the touch surface in a direction normal to the touch surface.
In the same field of endeavor, POMMIER et al. teach
the detectors ([0068], FIG. 1-3, i.e. detector 10) and emitters ([0078], FIG. 1-3, i.e. linear emitter) are positioned 3 mm or less ([0078], FIG. 1-3, i.e. 1 mm and 1 cm) above the touch surface ([0078], FIG. 1-3, i.e. skin surface) in a direction normal to (FIG. 1-3, i.e. as shown by the figure(s)) the touch surface (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. and LEE teaching of an optical touch screen having touch surface with POMMIER et al. teaching of optical to effectively detect interfacing with user by disposing emitters and detectors at a specific height (POMMIER et al.’s [0078]).

5.	Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj et al. (US Patent/PGPub. No. 20120223916) in view of LEE (US Patent/PGPub. No. 20170308236) and URIU et al. (WO 2015029350).

Regarding Claim 33, (Original) Kukulj et al. and LEE teach the touch sensing apparatus according to claim 21.
However, Kukulj et al. and LEE do not explicitly teach
the plate has a width of at least 1900 mm.
In the same field of endeavor, URIU et al. teach
the plate ([0037], i.e. size of the screen) has a width ([0037], i.e. length) of at least 1900 mm ([0037], i.e. 2 m or less).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. and LEE teaching of general width optical touch screen with URIU et al. teaching of specific width optical touch screen to effectively align and attach parts of an optical touch screen at a specific width (URIU et al.’s [0037]).

 34, (Original) Kukulj et al. and LEE teach the touch sensing apparatus according to claim 21.
However, Kukulj et al. and LEE do not explicitly teach
the plate has a height of at least 1070 mm.
In the same field of endeavor, URIU et al. teach
the plate ([0037], i.e. size of the screen) has a height ([0037], i.e. length) of at least 1070 mm ([0037], i.e. 1 m or more).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. and LEE teaching of general length optical touch screen with URIU et al. teaching of specific length optical touch screen to effectively align and attach parts of an optical touch screen at a specific length (URIU et al.’s [0037]).

6.	Claim(s) 36-45 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj et al. (US Patent/PGPub. No. 20120223916) in view of POMMIER et al. (US Patent/PGPub. No. 20180113569).

Regarding Claim 36, (Currently Amended) Kukulj et al. teach a touch sensing apparatus ([0009], FIG. 1-3, i.e. infrared-style touch screens) comprising:
a display panel ([0009], FIG. 1-3, i.e. coincides with a display);
a plate ([0005], FIG. 1-3, i.e. rectangular input area 6) including a touch surface ([0009], FIG. 1-3, i.e. touch screens);
one or more emitters ([0005], FIG. 1-3, i.e. optical sources 4 (e.g. LEDs)) arranged adjacent to the periphery ([0005], FIG. 1-3, i.e. top/right side) of the plate and configured to emit light ([0005], FIG. 1-3, i.e. beams of light 8) across the touch surface of the plate (i.e. please see above citation(s));
a set of detectors ([0005], FIG. 1-3, i.e. photo-detectors 10) arranged adjacent to the periphery of the plate i.e. please see above citation(s)) and configured to receive ([0005], FIG. 1-3, i.e. photo-detectors) light from the set of emitters (i.e. please see above citation(s)), and
a frame assembly ([0009], FIG. 1-3, i.e. waveguide substrate 24) configured to support ([0009], FIG. 1-3, i.e. bezels) the display panel and the plate (i.e. please see above citation(s)),
wherein the plate (i.e. please see above citation(s)) has a first concave curvature ([0007], FIG. 1-3, i.e. top parabolic reflector 38) along a first axis ([0007], FIG. 1-3, i.e. horizontal) and a second concave curvature ([0007], FIG. 1-3, i.e. right parabolic reflector 38) along a second axis([0007], FIG. 1-3, i.e. vertical).
However, Kukulj et al. do not explicitly teach
the detectors and emitters are positioned 3 mm or less above the touch surface.
In the same field of endeavor, POMMIER et al. teach
the detectors ([0068], FIG. 1-3, i.e. detector 10) and emitters ([0078], FIG. 1-3, i.e. linear emitter) are positioned 3 mm or less ([0078], FIG. 1-3, i.e. 1 mm and 1 cm) above the touch surface ([0078], FIG. 1-3, i.e. skin surface).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. teaching of an optical touch screen having touch surface with POMMIER et al. teaching of optical touch screen having emitters and detectors position at a specific height to effectively detect interfacing with user by disposing emitters and detectors at a specific height (POMMIER et al.’s [0078]).

Regarding Claim 37, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
the first concave curvature (i.e. please see above citation(s)) is parabolic ([0007], FIG. 1-3, i.e. parabolic reflectors 38).

Regarding Claim 38, (Original) the touch sensing apparatus according to claim 37, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 39, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
the second concave curvature (i.e. please see above citation(s)) is parabolic ([0007], FIG. 1-3, i.e. parabolic reflectors 38).

 40, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
the first concave curvature (i.e. please see above citation(s)) is parabolic ([0007], FIG. 1-3, i.e. parabolic reflectors 38) and the second concave curvature (i.e. please see above citation(s)) is parabolic ([0007], FIG. 1-3, i.e. parabolic reflectors 38).

Regarding Claim 41, (Original) the touch sensing apparatus according to claim 40, wherein
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 42, (Original) the touch sensing apparatus according to claim 36, wherein
the frame assembly (i.e. please see above citation(s)) is configured to induce ([0009], FIG. 1-3, i.e. waveguide) concavity ([0007], FIG. 1-3, i.e. parabolic reflectors 38) to the plate (i.e. please see above citation(s)).

Regarding Claim 43, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) comprises:
a first frame element ([0007], FIG. 2-3, i.e. light guide plate 34) configured to support (FIG. 2-3, i.e. as shown by the figure(s)) the display panel (i.e. please see above citation(s)); and
a second frame element ([0006], FIG. 2-3, i.e. L-shaped substrate 24) arranged around at least a portion ([0006], FIG. 2-3, i.e. left/bottom portion) of the periphery of the plate, the second frame element (i.e. please see above citation(s)) having a first portion ([0006], FIG. 2-3, i.e. left portion) extending along an edge ([0006], FIG. 2-3, i.e. left edge) of the plate (i.e. please see above citation(s)) and a second portion ([0006], FIG. 2-3, i.e. bottom portion) opposed to the touch surface (i.e. please see above citation(s)).

Regarding Claim 44, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
a support portion ([0007], FIG. 1-3, i.e. parabolic reflectors 38) of the frame assembly (i.e. please see above citation(s)) is curved along its length ([0007], FIG. 1-3, i.e. horizontal).

Regarding Claim 45, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
the frame assembly (i.e. please see above citation(s)) comprises support portions ([0007], FIG. 1-3, i.e. parabolic reflectors 38) along each side of the plate, and wherein each support portion (i.e. please see above citation(s)) is curved ([0007], FIG. 1-3, i.e. parabolic).

 48, (Original) the touch sensing apparatus according to claim 36, wherein
Kukulj et al. teach
the plate (i.e. please see above citation(s)) is a glass ([0102], FIG. 5, i.e. glass itself) plate (i.e. please see above citation(s)).

7.	Claim(s) 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukulj et al. (US Patent/PGPub. No. 20120223916) in view of POMMIER et al. (US Patent/PGPub. No. 20180113569) and LEE (US Patent/PGPub. No. 20170308236).

Regarding Claim 46, (Original) Kukulj et al. and POMMIER et al. teach the touch sensing apparatus according to claim 36.
However, Kukulj et al. and POMMIER et al. do not explicitly teach
a size of the plate is at least 55".
In the same field of endeavor, LEE teaches
a size ([0061], FIG. 6, i.e. touch screen device with large size) of the plate is at least 55" ([0061], FIG. 6, i.e. 60 inch).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. and POMMIER et al. LEE teaching of large size optical touch screen to effectively transmit power for large size optical sensing device having large size (LEE’s [0061]).

Regarding Claim 47, (Original) Kukulj et al. and POMMIER et al. teach the touch sensing apparatus according to claim 36.
However, Kukulj et al. and POMMIER et al. do not explicitly teach
a size of the plate is between 55" to 86".
In the same field of endeavor, LEE teaches
a size ([0061], FIG. 6, i.e. large size) of the plate (i.e. please see above citation(s)) is between 55" to 86"([0061], FIG. 6, i.e. 60 inch).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Kukulj et al. and POMMIER et al. teaching of an optical touch screen having general size with LEE teaching of large size optical touch screen to effectively transmit power for large size optical sensing device having large size (LEE’s [0061]).

Response to Arguments

8.	Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 

10-11 concerning Claim 21, applicant argues that “the references do not disclose or suggest a plate having a curvature”. However, the Examiner respectfully disagrees because:

I.	Kukulj’s [0005], [0007], and FIG.1-3 not only explicitly state that “…two collimation/redirection elements 36 that include parabolic reflectors 38 …” but also clearly illustrate that  “parabolic reflectors 38” is curved, as shown by FIG. 3 below.

    PNG
    media_image1.png
    753
    733
    media_image1.png
    Greyscale



A.	Many structures and/or steps of “US 2008/0278460” are not included in Kukulj, the reference, and not any substances. “US 2008/0278460” is not the cited reference which is irrelevant.

B.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the side view”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

That is the claim does not recite that “the plate has a first concave curvature along a first axis and a second concave curvature along a second axis” in the side view.

“a first axis and … second axis” in the top view correspond to horizontal and vertical axes is interprets by the examiner.

B.	In P. 11-13 concerning Claim 21, applicant argues that “the Office shows no reasonable expectation of success” citing “Merck & Co., Inc., 800 F.2d 1091, 231 Merck. However, the Examiner respectfully disagrees because:

I.	In Merck, “the court sustained the rejection, finding that the teachings of the prior art provide a sufficient basis for a reasonable expectation of success” since the claim recite a first compound for treating depression in which the Office found that first and second compounds having same psychotropic properties and study shows that they’re testing for antidepressant.

A.	Similarly, Kukulj and Lee are both references teaching optical touch displays.

B.	Furthermore, Kukulj teaches optical touch display of any size.

C.	And Lee successfully creates optical touch display of large size, 60 in.

D.	Therefore, the combination of Kukulj and Lee would unquestionably produce an optical touch display of 55 in. as recited by the claim.

E.	Wherein, the motivation would have been to transmit power of large size optical sensing device as suggested by Lee.

Claim 36 is similarly rejected as shown above in Claim 21.

10.	All dependent claims are properly rejected as shown above.

11.	Claims 1-20 are cancelled. Claims 21-48 are pending.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.